                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                             8:19CV443
      vs.
                                                        ORDER TO DISMISS
CAROLE RENE ANDERSON;
REICHMUTH FUNERAL HOMES, INC.,

                    Defendants.

      Upon Plaintiff's Motion to Dismiss, Filing 9,

      IT IS HEREBY ORDERED that Plaintiff's motion is granted, and the Complaint is

dismissed with prejudice.

      DATED this 15th day of January, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
